Citation Nr: 0722549	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-33 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residual nerve 
damage secondary to a shell fragment wound to the right hand, 
including a fractured index finger, with retained foreign 
body.  

2.  Entitlement to a disability rating in excess of 10 
percent for a shell fragment wound to the right hand, 
including a fractured index finger, with retained foreign 
body.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for his shell fragment wound to the right hand, 
with a fractured index finger and retained foreign body, and 
denied service connection and a separate disability rating 
for nerve damage resulting from the same injury.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  

This claim was initially presented to the Board in November 
2004, at which time it was remanded to afford the veteran a 
personal hearing.  In June 2005, he testified before the 
undersigned Veterans Law Judge, seated at the RO.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
residuals of a shell fragment wound to the right hand, to 
include a right index finger, and service connection, with a 
separate rating, for carpal tunnel syndrome of the right 
wrist and hand, with retained foreign bodies, also secondary 
to a shell fragment wound.  

2.  Competent evidence of a current nerve disability 
secondary to an in-service shell fragment wound to the right 
hand not already rated by VA has not been presented.  

3.  The veteran's residuals of a shell fragment wound to the 
right hand, to include a fractured right index finger, result 
in only partial limitation of motion of the middle and index 
finger, with some loss of sensation and grip strength of 
4+/5.  


CONCLUSIONS OF LAW

1.  The grant of a separate service connection award for 
nerve damage to the right hand secondary to a shell fragment 
wound is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 4.14 (2006).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's residuals of a shell 
fragment wound to the right hand, to include a fractured 
right index finger have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 
5225-26, 5229 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The August 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in 
October 2004.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected shell fragment 
wound to the right hand since the claimant was last examined.  
38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The October 2004 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection and an 
increased rating, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

I. Service connection - Nerve damage to the right hand

The veteran seeks service connection for nerve damage to the 
right hand following a shell fragment wound during military 
service.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes the veteran's shell 
fragment wound to the hand during military service in Vietnam 
has been confirmed.  Service medical records establish that 
the veteran sustained a shell fragment wound in April 1968 to 
the right hand.  The 2nd finger was noted to have a fracture 
at the head of the proximal phalanx.  The wound was cleaned 
and dressed, with foreign bodies left in the hand to work 
themselves out at a later date.  The veteran later developed 
a slight infection, which cleared up with antibiotics, and 
otherwise had an uneventful recovery from his injury.  In 
September 1968 he suffered a crush injury to the middle 
finger of his right hand while placing trash in a dumpster.  
His finger was again treated, with only discoloration noted.  
The veteran's December 1968 service separation examination 
noted his deformities of the 2nd and 3rd fingers of the right 
hand secondary to his shell fragment wound.  

Subsequent to service, the veteran was granted service 
connection for residuals of a shell fragment wound to the 
right hand, with a fractured index finger and retained 
foreign bodies.  Currently, he has a 10 percent rating for 
this disability.  The Board also notes the veteran has been 
granted a separate 10 percent rating for residuals of a shell 
fragment wound to the right wrist and forearm, to include 
carpal tunnel syndrome.  However, the veteran contends this 
original rating was essentially based solely on his 
orthopedic impairment of the right hand, and he desires a 
separate rating for neurological impairment, including pain 
and numbness, of the hand.  In appropriate circumstances, 
separate compensable disability ratings may be awarded for 
separate and distinct manifestations attributable to the same 
injury.  Esteban v. Brown, 6 Vet. App. 259 (1994)

However, review of the record does not indicate any 
impairment of the right hand not already considered within 
the veteran's current service connection awards.  As noted 
above, the veteran has been granted a 10 percent disability 
rating for carpal tunnel syndrome of the right wrist under 
Diagnostic Codes 5308-8515.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27 (2006).

Diagnostic Code 5308 contemplates disabilities of Muscle 
Group VIII.  This muscle group is composed of the extensors 
of the carpus, fingers, and thumb, which results in extension 
of the wrist, fingers, and thumb, and abduction of the thumb.  
This Code provides a 10 percent rating for moderate 
disability of the major (dominant) hand, a 20 percent rating 
for moderately severe disability, and a maximum rating of 40 
percent for severe disability.  38 C.F.R. § 4.73, Diagnostic 
Code 5308 (2006).  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56 (2006).  A muscle injury 
evaluation will not be combined with a peripheral nerve 
paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2006).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2006).

Diagnostic Code 8515 which contemplates impairment of the 
median nerve governs disabilities with manifestations such as 
the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to the palm; weakened wrist 
flexion; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2006).  

38 C.F.R. § 4.14 prevents the "evaluation of the same 
disability under varying diagnoses."  In the present case, 
the veteran has already been granted both a compensable 
rating for limitation of motion of the fingers of the right 
hand, as well as a separate compensable rating for 
neurological findings of the right hand, diagnosed as carpal 
tunnel syndrome.  As noted above, the diagnostic criteria for 
these awards includes various findings of the hand, including 
pain, atrophy, and numbness.  While the veteran has alleged 
that he currently experiences limitation of motion, pain, and 
permanent numbness and loss of grip strength in his right 
hand, all such disability is currently compensated within his 
existing service connection awards.  The veteran has not 
pointed to any competent evidence of a right hand disability 
resulting from his shell fragment wound to the right hand not 
already compensated by his aforementioned service connection 
awards.  As the Board is forbidden by law from evaluating the 
same manifestations under differing diagnoses, an additional 
service connection award for nerve damage of the right hand 
is not warranted.  See 38 C.F.R. § 4.14 (2006).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for nerve damage of the right 
hand as secondary to a shell fragment wound.  While the Board 
concedes the veteran did in fact sustain a shell fragment 
wound to the right hand during military service, he has 
already been granted separate disability ratings for 
limitation of motion of his finger, and nerve damage of the 
right hand and wrist, diagnosed as carpal tunnel syndrome.  
Therefore, additional awards of compensation are not 
warranted.  

II. Increased rating - Shell fragment wound to the right hand

The veteran seeks an increased rating for his residuals of a 
shell fragment wound to the right hand.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

As an initial matter, the Board notes the veteran has also 
been granted service connection and a separate 10 percent 
rating for residuals of a shell fragment wound to the right 
wrist and forearm, to include carpal tunnel syndrome, and 
that issue is not currently before the Board.  Nevertheless, 
as this right wrist disability also results in some 
neurological or musculoskeletal findings of the right hand, 
the possibility of overlap of symptomatology is raised.  When 
assessing the degree of impairment resulting from a service 
connected disability, the "evaluation of the same disability 
under various diagnoses is to be avoided."  38 C.F.R. § 4.14 
(2006).  To the extent possible, the Board will consider only 
that degree of disability resulting from the veteran's 
service-connected right index finger disability in 
adjudicating this appeal.  

The veteran's shell fragment wound residuals are currently 
rated as 10 percent disabling under Diagnostic Code 5229, for 
limitation of motion of the index or long finger.  This Code 
provides a 10 percent evaluation for limitation of motion of 
either the index or long finger if there is a gap of one inch 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2006).  This 
represents the maximum schedular rating under this Diagnostic 
Code.  

As noted, service medical records establish that in April 
1968 the veteran sustained a shell fragment wound to the 
right hand including the 2nd finger of the right hand.  A 
fracture of the 2nd finger was noted at the head of the 
proximal phalanx.  The wound was cleaned and dressed, with 
foreign bodies left in the hand to work themselves out at a 
later date.  The veteran's December 1968 service separation 
noted his deformities of the 2nd and 3rd fingers of the right 
hand secondary to his shell fragment wound.  

On initial VA examination in January 1969, the veteran had 
various healed SFW scars on the right wrist, and the right 
hand between the 2nd and 3rd metacarpal and the right ring 
finger with what felt like a retained fragment palpable in 
the webbing between the right ring and middle fingers that 
was tender on palpation.  There was a deformity at the middle 
interphalangeal joint of the right index finger that was 
subjectively painful and the veteran was only able to touch 
the tip of the thumb with the tip of the right index finger 
on flexion.  He was able to fully extend the right index 
finger.  He had full range of motion of the right thumb, 
middle, ring and little fingers of the right hand.  He also 
had full range of motion of the right wrist and elbow.  He 
did have some weakness of the right hand grip.    

More recently, the veteran was afforded an August 2003 VA 
medical examination of his right hand.  He reported pain and 
numbness in the thumb and index, ring, and middle fingers of 
the right hand.  He described the numbness in the middle and 
ring finger as permanent, and in the thumb and index finger 
as intermittent.  In August 2002, he had shrapnel removed 
from his right hand.  The veteran was right-hand dominant.  
He stated that with use, he experienced shooting pain and 
increased numbness in the right thumb and index finger.  On 
physical examination, the veteran had a small, well-healed 
surgical scar along the base of the right index finger.  The 
right index middle phalange showed a 20 degree varus 
deformity.  His grip strength and dexterity of the right hand 
were 5/5.  There was no change in the motion of the right 
hand except for the right index middle phalange.  In this 
regard, proximal interphalangeal flexion was reduced from a 
normal 100 degrees of motion to 70 degrees.  Tinel's and 
Phalen's signs were positive at the right wrist.  The 
examiner noted that usual range of motion of the right index 
proximal interphalangeal joint was limited by stiffness by 30 
degrees, but there were no noted limitations related to pain, 
fatigue, weakness, or lack of endurance.  There were no noted 
additional limitations following repetitive use.  The 
examiner stated that during flare-ups, range of motion of the 
thumb, index, middle, ring, and small finger was additionally 
limited by pain, fatigue, weakness, and lack of endurance 
following repetitive use by 50 percent; however, he noted 
that the veteran was having flare-ups in his hand that were 
not likely related to his shrapnel injury.  Sensory 
examination noted a decrease in light touch and pinprick 
sensation.  No tenderness was noted with palpation of the 
post-surgical region of the right index finger.  X-rays of 
the right hand confirmed metallic foreign bodies in the hand, 
as well as degenerative arthritis.  

VA outpatient treatment records have also been obtained and 
reviewed.  The veteran has consistently reported pain, 
numbness, and tingling of the various fingers of the right 
hand.  In August 2004, he was noted to have mild thenar 
atrophy in the right forearm, with negative Tinel's and 
Phalen's signs.  His median, radial, and ulnar nerves were 
intact, and motor strength and sensation were within normal 
limits.  Carpal tunnel syndrome of the right wrist was 
diagnosed.  The use of Motrin was recommended.  A VA 
orthopedic clinic evaluation was afforded him in October 
2004.  He gave a history of recent right hand and wrist pain.  
On objective examination, Tinel's sign was negative but 
Phalen's sign was positive, with numbness reported of the 
thumb, index, and middle fingers.  A clinical notation of a 
February 2005 follow-up visit indicated continuing thenar 
atrophy, with 4+/5 grip strength.  Sensation was intact, with 
the exception of some decreased sensation along the ulnar 
side of the middle finger and radial side of the ring finger, 
and both Tinel's and Phalen's signs were negative.  

At his June 2005 personal hearing, the veteran stated he 
continued to experience pain and numbness of the right hand, 
which resulted in a loss of grip strength and affected him in 
his job.  

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against a 
disability rating in excess of 10 percent for the veteran's 
shell fragment wound to the right hand.  As noted above, the 
veteran has already been awarded the maximum schedular rating 
under Diagnostic Code 5229 for his shell fragment wound based 
on impairment of the right index finger.  Additionally, other 
diagnostic criteria for disabilities of the fingers do not 
offer a higher disability rating for the veteran's service-
connected injury.  

Diagnostic Codes 5225-26, for ankylosis of the index or long 
finger, only provide a maximum 10 percent schedular rating 
for either favorable or unfavorable ankylosis of either 
finger.  38 C.F.R. § 4.71a, Diagnostic Codes 5225-26 (2006).  
While the criteria for amputation of either finger provide 
higher ratings, the veteran does not have partial or complete 
loss of any finger of the right hand; nor does he have the 
functional equivalent thereof, according to the medical 
evidence.  The veteran has only partial limitation of motion 
of the index finger of the right hand, and his grip strength 
has been 4+/5 or better at all times during the pendency of 
this appeal.  He apparently has good motion of the remaining 
fingers and of the right hand generally.  No examiner has 
suggested the veteran's impairment of the index finger of the 
right hand is equivalent to amputation.  Overall, the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 10 percent for his 
residuals of a shell fragment wound to the right hand, to 
include a fractured right index finger particularly since, as 
noted above, the muscle and nerve damage to the right hand 
and wrist is already separately evaluated and rated.  

In reviewing the veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (holding that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2006).  In the present case, the 
veteran has a surgical scar at the base of the right index 
finger following his 2002 surgery.  According to the August 
2003 examination report, the veteran's scar was well-healed, 
with no other symptomatology noted.  Based on this finding, a 
separate 10 percent rating is not warranted under Diagnostic 
Code 7804, for a superficial scar which is painful on 
objective examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2006).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right hand disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is currently employed.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a shell fragment wound to the right hand, to 
include a fractured right index finger.  As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for residual nerve damage 
secondary to a shell fragment wound to the right hand, 
including a fractured index finger, with retained foreign 
body, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's residuals of a shell fragment wound to the 
right hand, to include a fractured right index finger, is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


